193 So. 2d 537 (1967)
Clara Flournoy GAY, Plaintiff-Appellant,
v.
Andrew Gynes GAY, Jr., Defendant-Appellee.
No. 1921.
Court of Appeal of Louisiana, Third Circuit.
January 5, 1967.
*538 Robert Scott McIntosh, II, New Orleans, for plaintiff-appellant.
Gahagan & Gahagan, by Marvin F. Gahagan, Natchitoches, for defendant-appellee.
Before TATE, FRUGÉ and HOOD, JJ.
PER CURIAM.
The plaintiff wife filed suit for divorce in the Tenth Judicial District Court, Natchitoches Parish, Louisiana. The husband was a non-resident at the time of suit and the court appointed an attorney to represent him in the divorce proceedings. The court-appointed attorney filed an exception of res judicata to the plaintiff wife's demand for a divorce, alleging that the bonds of matrimony between the parties were dissolved by a divorce obtained by the husband some years before in the State of Florida. From an adverse ruling sustaining the exception the plaintiff wife has appealed to this court.
However, although a Minute Entry reflects that the lower court after trial sustained the plea of res judicata and dismissed the plaintiff's suit, no signed judgment is in the record. Therefore, there is no final judgment from which an appeal can be taken, the present appeal is premature, and this court must ex proprio moto dismiss the present appeal in the absence of such signed final judgment. LSA-C.C.P. Art. 1911; Fontenot v. Lee, 160 So. 2d 26 (La.App.3d Cir.), and cases therein cited.
For the reasons assigned, this appeal is dismissed without prejudice, at the cost of the plaintiff-appellant.
Appeal dismissed.